Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the first groove portion has a steeper surface than the second groove portion.”  It is unclear in which direction and at what angle the first groove portion is being considered “steeper”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA-2763051-A1, hereinafter CA’051.
Regarding claim 1, CA’051 discloses a drill bit (See Figure 3) comprising: a cutting edge (See Figure 3) formed at a distal end of a drill bit body (See Figure 3); a chip ejection flute 7 having a rake face on a side adjacent to the distal end of the drill bit body (See Figures 2 and 3), the chip ejection flute 7 extending from the rake face toward a proximal end of the drill bit body (See Figure 3); and a chip guide part provided, on the rake face (See Figure 3), with at least one groove (Note: the groove formed by surfaces 12 and 10) extending along an extending direction of the chip ejection flute from a ridge portion where the cutting edge is provided or from a vicinity of the ridge portion (See Figure 5), wherein the groove is formed, in a cross section of the rake face, to have a first groove portion on a radially inner side 12 and a second groove portion 10 on a radially outer side (See Figure 5), and the first groove portion 12 and the second groove portion 10 form an asymmetrical shape (Note: surface 12 and 10 are set at an angle to each other such that the groove is asymmetric) (See Figure 5).
Regarding claim 3, CA’051 discloses wherein the chip guide part has a plurality of grooves between both ends of the cutting edge (See Figure 5).
Regarding claim 5, CA’051 discloses wherein the first groove portion 12 is formed extending in a direction approximately perpendicular to the rake face (See Figure 4).
Regarding claim 7, CA’051 discloses wherein the first groove portion 12 has a steeper surface than the second groove portion 10 (See Figure 5).
Regarding claim 8, CA’051 discloses wherein the first groove portion is shaped to suppress lateral curl of a chip [0009] (See Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2002126921-A, hereinafter JP’921, in view of CA-2763051-A1, hereinafter CA’051.
Regarding claim 6, JP’921 discloses a drilling machine 33 structured to rotate a drill bit, the drill bit (See Figure 11) having a chip ejection flute, and a linear chip being ejected from the chip ejection flute of the drill bit (See Figure 1), wherein the drilling machine 33 is provided, at a position away from the drill bit, with a cutting member 13 that cuts the linear chip or with a mechanism to wind the linear chip: the linear chip being separated from the chip ejection flute by centrifugal force generated by the rotation of the drill bit (See Figure 1) (Note: the chips 16 are cut via screw elements 13 and ejected via space 17 formed in the housing 21, the housing 21 being attached to the drilling machine 33).  JP’921 does not disclose a chip guide part provided on a rake face to extend along an extending direction of a chip ejection flute.  CA’051 discloses a drill bit (See Figure 3) having a chip guide part in the form of grooves formed on a rake face extending along a direction of a chip ejection flute.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify JP’921, in view of CA’051, such that the drill bit includes a chip guide part provided on a rake face extending along a direction of the chip ejection flute in order to facilitate the transport of cutting chips along the chip ejection flute.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722